          Case 1:18-cv-01078-LY Document 33 Filed 06/06/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


SPEECH FIRST, INC.,
                                      Plaintiff,


v.                                                    Case No. 1:18-cv-1078-LY


GREGORY L. FENVES,
                                    Defendant.




                                     NOTICE OF APPEAL
       Plaintiff Speech First, Inc. now appeals to the U.S. Court of Appeals for the Fifth Circuit this

Court’s order and final judgment entered on June 4, 2019, denying Speech First’s motion for a

preliminary injunction, dismissing the case under Fed. R. Civ. P. 12(h)(3) for lack of standing, and

awarding costs to Defendant Gregory L. Fenves. See Dkt. Nos. 31, 32.

                                                    Respectfully submitted,

 Dated: June 6, 2019                                 /s/ Cameron T. Norris tn

                                                    William S. Consovoy
                                                    Jeffrey M. Harris
                                                    Cameron T. Norris
                                                    CONSOVOY MCCARTHY PLLC
                                                    1600 Wilson Boulevard, Suite 700
                                                    Arlington, VA 22209
                                                    (703) 243-9423
                                                    will@consovoymccarthy.com
                                                    jeff@consovoymccarthy.com
                                                    cam@consovoymccarthy.com

                                                   Counsel for Plaintiff Speech First, Inc.
         Case 1:18-cv-01078-LY Document 33 Filed 06/06/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE
      I certify that on June 6, 2019, I electronically filed this brief with the Clerk of Court using the

CM/ECF system.

                                                     /s/ Cameron T. Norris tn
